Williams v North Shore LIJ Health Sys. (2014 NY Slip Op 05537)
Williams v North Shore LIJ Health Sys.
2014 NY Slip Op 05537
Decided on July 30, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on July 30, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentPETER B. SKELOS, J.P.
PLUMMER E. LOTT
SHERI S. ROMAN
HECTOR D. LASALLE, JJ.


2012-07257
 (Index No. 2935/11)

[*1]Patrick Williams, etc., appellant, 
vNorth Shore LIJ Health System, et al., defendants, Mermaid Medical and Diagnostics, P.C., also known as Mermaid Medical Association, et al., respondents.
G. Wesley Simpson, P.C., Brooklyn, N.Y., for appellant.
Dopf, P.C., New York, N.Y. (Martin B. Adams of counsel), for respondents Neurology Associates of Westchester, P.C. Group, Seaview Cardiology Services, and Regan and McGinn, P.C., and for defendants Charles Schwartz, Michael Castellano, Theodore Maniatis, Michael Chalhoub, James Bruno, Amir Yazdani, Thomas Constantino, Neil Greenberg, Donald McCord, Island Medical Specialists, P.C., Staten Island Pulmonary Associates, and Staten Island Heart.
McAloon & Friedman, P.C., New York, N.Y. (Gina Bernardi Di Folco of counsel), for respondents Thomas Panetta and New York Surgical Associates, P.C.
Charles J. Siegel, New York, N.Y. (Selma Moy of counsel), for respondents Healing Quest Physical Therapy, P.C., and Nicole Laufer.
Amabile & Erman, P.C., Staten Island, N.Y. (Shari D. Steinfeld of counsel), for respondent Ann Marchesano.
DECISION & ORDER
In an action to recover damages for medical malpractice and wrongful death, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County (Steinhardt, J.), dated March 1, 2012, as denied his motion for leave to enter a default judgment against the defendants Mermaid Medical and Diagnostics, P.C., also known as Mermaid Medical Association, Spine and Pain Consultants of New York, Neurology Associates of Westchester, P.C. Group, Emergency Medicine Physicians of Staten Island. P.C., Hart Mart Medical Services, Verrazano Vascular, Verrazano Vascular Associates, Regan and McGinn, P.C., New York Surgical Associates, P.C., Healing Quest Physical Therapy, P.C., Seaview Cardiology Services, Glaser Mobarakia Adedeji Tolia, Mermaid Health Center, University Physicians Group, Frank Torantini, Richard Kang, William Rodino, Thomas Panetta, Peter Bennardo, Simran Sandhu, Jonathan Finkelstein, Frank Tarantini, Shaheda Ali, Yelana Aronoya, Gene Coppa, Nicole Laufer, and Ann Marchesano, upon their failure to appear or answer the complaint.
ORDERED that the order is affirmed insofar as appealed from, with one bill of costs payable to the respondents appearing separately and filing separate briefs.
In support of his motion for leave to enter a default judgment against the respondents upon their failure to appear and answer, the plaintiff failed to proffer either an affidavit of the facts or a complaint verified by a party with personal knowledge of the facts as required by CPLR 3215(f) (see Peniston v Epstein, 10 AD3d 450; DeVivo v Sparago, 287 AD2d 535, 536; Fiorino v Yung Poon Yung, 281 AD2d 513; Grainger v Wright, 274 AD2d 549). Thus, the Supreme Court properly denied the motion.
SKELOS, J.P., LOTT, ROMAN and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court